     Case 7:19-cv-09138-KMK Document 22 Filed 02/04/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

SAMUEL & STEIN
David Stein (DS 2119)
38 West 32 nd Street                                       ~ 6tt UV\   ,-~       lJ w,ll. vA
                                                                             d,t/11   I
Suite 1110
New York, New York 10001                                 f}J1e1 , ,(;;r      ~./u, J~ <PiJ
                                                       ~~ --f~ ~,i' 5 ~J1~J.i,l 0(~At<A5__
(212) 563-9884

Attorneys for Defendants

  Lawrence Nash, Anthony Cirella, Lonnie
  Whatley, Matthew Powell, Raymond Clark,
  Darryl Payne, and John Forte,
                                                      DOCKET NO. 19-c
          Plaintiffs,

                        -vs. -                       NOTICE OF MOTION TO DISMISS

  Countywide Carting Ltd., (and d/b/a as CW
  Maintenance Inc.) and Morris Jacobowitz,

          Defendant.

       PLEASE TAKE NOTICE that based upon the enclosed memorandum of law, as

well as such further pleadings and documents as may be filed and oral arguments as

the Court may permit or require, defendants will move this Court pursuant to Fed. R.

Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6) to bring the attached Motion on for hearing

at such time and date as the Court may determine.

Dated: December 16, 2019

                                            Respectfully submitted,

                                            #-PA
                                          David Stein (DS 2119)
                                          SAMUEL & STEIN
                                          38 w. 32 nd St., Ste. 1110
                                          New York, New York 10001
    Case 7:19-cv-09138-KMK Document 22 Filed 02/04/20 Page 2 of 3

-    -   - --   -                                            ------   --




                                 (212) 563-9884

                                 Attorneys for Defendants




                                  2
